Citation Nr: 1029021	
Decision Date: 08/03/10    Archive Date: 08/16/10

DOCKET NO.  06-28 388A	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in St. Petersburg, 
Florida


THE ISSUES

1.  Entitlement to an initial evaluation in excess of 10 percent 
for degenerative arthritis of the lumbar spine with low back pain 
for the time period from September 20, 1995. 

2.  Entitlement to an evaluation in excess of 20 percent for 
degenerative arthritis of the lumbar spine with low back pain for 
the time period from October 11, 1997. 

3.  Entitlement to an evaluation in excess of 40 percent for 
degenerative arthritis of the lumbar spine with low back pain for 
the time period from February 16, 2000. 


REPRESENTATION

Appellant represented by:	Disabled American Veterans



ATTORNEY FOR THE BOARD

J. D. Deane, Counsel


INTRODUCTION

The Veteran served on active duty from October 1961 to August 
1962. 

These matters come before the Board of Veterans' Appeals (Board) 
on appeal from June 2004 and March 2006 decisions by the 
Department of Veterans Affairs (VA) Regional Office (RO) in 
Milwaukee, Wisconsin.  In the June 2004 rating decision, the RO 
effectuated the grant of service connection for degenerative 
arthritis of the lumbar spine with low back pain, assigning a 10 
percent rating effective September 20, 1995.  In the March 2006 
rating decision, the RO increased the Veteran's evaluation 
assigned for his service-connected degenerative arthritis of the 
lumbar spine to 20 percent, effective November 11, 1997, and to 
40 percent, effective February 16, 2000.  Thereafter, the Veteran 
continued to disagree with the evaluations assigned for his 
service-connected lumbar spine disability.  The issues of 
entitlement to higher disability evaluations based upon an 
initial grant of service connection remains before the Board.  AB 
v. Brown, 6 Vet. App. 35 (1993); Fenderson v. West, 12 Vet. App. 
119 (1999).

During the course of the appeal, the Veteran relocated to Florida 
and the claims file was transferred to the custody of the RO in 
St. Petersburg, Florida, which is now the agency of original 
jurisdiction.

In September 2008, the Board remanded these issues for issuance 
of a statement of the case.  Manlincon v. West, 12 Vet. App. 238, 
240-241 (1999).  A review of the claims file showed the RO issued 
a SOC in September 2006.  Thereafter, the Veteran filed a timely 
substantive appeal in September 2006.  However, these documents 
were not associated with the claims file after the September 2008 
Remand.  The Board notes that only substantial, and not strict, 
compliance with the terms of a Board remand is required pursuant 
to Stegall v. West, 11 Vet. App. 268 (1998).  D'Aries v. Peake, 
22 Vet. App. 97 (2008).

In a November 2009 rating decision, the RO granted service 
connection and assigned separate evaluations for left lower 
extremity neuropathy (20 percent), right lower extremity 
neuropathy (20 percent), urinary incontinence (20 percent), and 
erectile dysfunction (0 percent) as secondary to the service-
connected lumbar spine disability, effective March 17, 2009.  The 
Veteran has not expressed disagreement with those ratings.  

The RO then issued a supplemental statement of the case (SSOC) in 
November 2009 for the claims for higher ratings for a spine 
disorder.  Thereafter, the claims were returned to the Board.

Please note this appeal has been advanced on the Board's docket 
pursuant to 38 C.F.R. § 20.900(c) (2009).  38 U.S.C.A. 
§ 7107(a)(2) (West 2002).


FINDINGS OF FACT

1.  All notification and development action needed to fairly 
adjudicate the claims on appeal has been accomplished.

2.  For the time from September 20, 1995, the Veteran's service-
connected lumbar spine disability was manifested by chronic back 
pain and chronic sacroiliac syndrome with associated facet 
syndrome that did not equate to moderate limitation of motion.

3.  For the time from October 11, 1997, the Veteran's service-
connected lumbar spine disability was manifested by chronic back 
pain, lumbago, osteoarthritis of the lumbar spine, degenerative 
disc disease, chronic sacroiliac joint dysfunction, and lumbar 
facet imbrications that did not equate to severe limitation of 
motion.

4.  For the time period from February 16, 2000, the Veteran's 
service-connected lumbar spine disability has been manifested by 
chronic low back pain, severe limitation of motion, diffuse 
degenerative disc disease, degenerative arthritis, spinal 
stenosis, lumbar spondylosis, and various neurological findings, 
which do not equate to pronounced intervertebral disc syndrome, 
incapacitating episodes that require bed rest prescribed by a 
physician and treatment by a physician, or orthopedic 
manifestations consisting of unfavorable ankylosis of the entire 
thoracolumbar spine.


CONCLUSIONS OF LAW

1.  For the time from September 20, 1995, the schedular criteria 
for an initial rating in excess of 10 percent for degenerative 
arthritis of the lumbar spine with low back pain have not been 
met.  38 U.S.C.A. §§ 1155, 5102, 5103, 5103A, 5107 (West 2002 & 
Supp. 2009); 38 C.F.R. § 4.71a, Diagnostic Codes 5010, 5292, 5293 
(2002). 

2.  For the time from October 11, 1997, the schedular criteria 
for a rating in excess of 20 percent for degenerative arthritis 
of the lumbar spine with low back pain have not been met.  38 
U.S.C.A. §§ 1155, 5102, 5103, 5103A, 5107 (West 2002 & Supp. 
2009); 38 C.F.R. § 4.71a, Diagnostic Codes 5010, 5292, 5293 
(2002). 

3.  For the time period from February 16, 2000, the schedular 
criteria for a rating in excess of 40 percent for degenerative 
arthritis of the lumbar spine with low back pain have not been 
met.  38 U.S.C.A. §§ 1155, 5102, 5103, 5103A, 5107 (West 2002 & 
Supp. 2009); 38 C.F.R. § 4.71a, Diagnostic Codes 5010, 5292, 5293 
(2002); 38 C.F.R. § 4.71a, Diagnostic Code 5293 (2002) (effective 
from September 23, 2002 to September 25, 2003); 38 C.F.R. §§ 
3.102, 3.159, 4.14, 4.40, 4.45, 4.59, 4.71a, Diagnostic Codes 
5010, 5242, 5243 (2009) (effective from September 26, 2003). 





REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

VCAA

As provided for by the Veterans Claims Assistance Act of 2000 
(VCAA), VA has a duty to notify and assist claimants in 
substantiating a claim for VA benefits.  38 U.S.C.A. §§ 5100, 
5102, 5103, 5103A, 5107, 5126 (West 2002 & Supp. 2009); 38 C.F.R. 
§§ 3.102, 3.156(a), 3.159, 3.326(a) (2009).

Proper notice from VA must inform the claimant of any information 
and medical or lay evidence not of record (1) that is necessary 
to substantiate the claim; (2) that VA will seek to provide; and 
(3) that the claimant is expected to provide.  Quartuccio v. 
Principi, 16 Vet. App. 183 (2002).  This notice must be provided 
prior to an initial unfavorable decision on a claim by the RO.  
Mayfield v. Nicholson, 444 F.3d 1328 (Fed. Cir. 2006); 
Pelegrini v. Principi, 18 Vet. App. 112 (2004).  

In addition, the notice requirements of the VCAA apply to all 
five elements of a service-connection claim, including: (1) 
veteran status; (2) existence of a disability; (3) a connection 
between the veteran's service and the disability; (4) degree of 
disability; and (5) effective date of the disability.  
Dingess/Hartman v. Nicholson, 19 Vet. App. 473 (2006).  Further, 
this notice must include information that a disability rating and 
an effective date for the award of benefits will be assigned if 
service connection is awarded.  Id. at 486.  

With respect to the Dingess requirements, in March 2006, the RO 
provided the Veteran with notice of what type of information and 
evidence was needed to establish disability ratings, as well as 
notice of the type of evidence necessary to establish an 
effective date.  

The Veteran's increased rating claims arise from his disagreement 
with the initial evaluation assigned following the grant of 
service connection.  Courts have held that once service 
connection is granted the claim is substantiated, additional 
notice is not required and any defect in the notice is not 
prejudicial.  Hartman v. Nicholson, 483 F.3d 1311 (Fed. Cir. 
2007); Dunlap v. Nicholson, 21 Vet. App. 112 (2007).  Therefore, 
no further notice is needed under VCAA.

Next, VA has a duty to assist a veteran in the development of the 
claim.  This duty includes assisting him or her in the 
procurement of service treatment records and other pertinent 
records, and providing an examination when necessary.  
38 U.S.C.A. § 5103A (West 2002); 38 C.F.R. § 3.159 (2009). 

After a careful review of the file, the Board finds that all 
necessary development has been accomplished, and therefore 
appellate review may proceed without prejudice to the Veteran.  
Bernard v. Brown, 4 Vet. App. 384 (1993).  First, the RO has 
obtained service treatment records and VA treatment records.  
Further, the Veteran submitted written statements, voluminous 
treatise and research materials, VA treatment records, and 
private treatment records.

The Veteran was provided with a VA medical opinion in October 
1999 and VA examinations relating to his service-connected lumbar 
spine disability in May 2005 and March 2009.  There is no 
objective evidence indicating that there has been a material 
change in the severity of the Veteran's lumbar spine disability 
since the March 2009 VA examination.  The duty to assist does not 
require that a claim be remanded solely because of the passage of 
time since an otherwise adequate examination was conducted.  
VAOPGCPREC 11-95.  

The Board finds the above VA examination reports to be thorough 
and adequate upon which to base a decision with regard to the 
Veteran's claims.  The VA examiners personally interviewed and 
examined the Veteran, elicited a detailed medical history from 
him, reviewed and referred to pertinent medical records in the 
file, and provided the information necessary to evaluate the 
Veteran's disability under the applicable rating criteria.  The 
mere fact that an examiner, private or VA, did not review the 
claims file does not render an examination inadequate, 
particularly if it can be shown by the content of the examination 
that the examiner is familiar with the claimant's medical 
history.  Nieves-Rodriguez v. Peake, 22 Vet. App. 295, 304 
(2008); D'Aries v. Peake, 22 Vet. App. 97, 106 (2008).

Therefore, the available records and medical evidence have been 
obtained in order to make adequate determinations as to these 
claims.  

Significantly, neither the Veteran nor his representative has 
identified, and the record does not otherwise indicate, any 
additional existing evidence that is necessary for a fair 
adjudication of the claims that has not been obtained.  Hence, no 
further notice or assistance is required to fulfill VA's duty to 
assist in the development of the claims.  Smith v. Gober, 14 Vet. 
App. 227 (2000), aff'd, 281 F.3d 1384 (Fed. Cir. 2002); Dela Cruz 
v. Principi, 15 Vet. App. 143 (2001); see also Quartuccio v. 
Principi, 16 Vet. App. 183 (2002).

Laws and Regulations

Disability ratings are intended to compensate impairment in 
earning capacity due to a service-connected disorder.  38 
U.S.C.A. § 1155.  Separate diagnostic codes identify the various 
disabilities.  Id.  It is necessary to evaluate the disability 
from the point of view of the veteran working or seeking work, 38 
C.F.R. § 4.2 (2009), and to resolve any reasonable doubt 
regarding the extent of the disability in the veteran's favor.  
38 C.F.R. § 4.3 (2009).  If there is a question as to which 
evaluation to apply to the veteran's disability, the higher 
evaluation will be assigned if the disability picture more nearly 
approximates the criteria for that rating.  Otherwise, the lower 
rating will be assigned.  38 C.F.R. § 4.7 (2009).

In considering the severity of a disability, it is essential to 
trace the medical history of the veteran.  38 C.F.R. §§ 4.1, 4.2, 
4.41 (2009).  Consideration of the whole-recorded history is 
necessary so that a rating may accurately reflect the elements of 
disability present.  38 C.F.R. § 4.2 (2009); Peyton v. Derwinski, 
1 Vet. App. 282 (1991).

While the veteran's entire history is reviewed when assigning a 
disability evaluation, 38 C.F.R. § 4.1, where service connection 
has already been established and an increase in the disability 
rating is at issue, it is the present level of disability that is 
of primary concern.  Francisco v. Brown, 7 Vet. App. 55 (1994). 

The Court has also held that, in a claim of disagreement with the 
initial rating assigned following a grant of service connection, 
separate ratings can be assigned for separate periods of time, 
based on the facts found.  Fenderson v. West, 12 Vet. App. 119 
(1999).  The Board further acknowledges that a claimant may 
experience multiple distinct degrees of disability that might 
result in different levels of compensation from the time the 
increased rating claim was filed until a final decision is made.  
Hart v. Mansfield, 21 Vet. App. 505 (2007).  The analysis in the 
following matters is therefore undertaken with consideration of 
the possibility that different ratings may be warranted for 
different time periods.

When all the evidence is assembled, the determination must be 
made as to whether the evidence supports the claim or is in 
relative equipoise, with the veteran prevailing in either event, 
or whether a preponderance of the evidence is against the claim, 
in which case the claim is denied.  Gilbert v. Derwinski, 1 Vet. 
App. 49, 55 (1990).

In a June 2004 rating decision, the RO assigned an initial 10 
percent rating for degenerative arthritis of the lumbar spine 
with low back pain under Diagnostic Codes 5010-5292, effective 
September 20, 1995.  Thereafter, in a March 2006 rating decision, 
the RO increased the Veteran's evaluation assigned for his 
service-connected degenerative arthritis of the lumbar spine with 
low back pain to 20 percent, effective November 11, 1997, and to 
40 percent, effective February 16, 2000, under Diagnostic Codes 
5010-5242.

During the pendency of this appeal, the schedule for rating 
disabilities of the spine was revised effective on September 23, 
2002 and on September 26, 2003.  See 67 Fed. Reg. 54349 (Aug. 22, 
2002); 38 C.F.R. § 4.71a, Diagnostic Code 5293 (2003); see also 
68 Fed. Reg. 51454-51458 (Aug. 27, 2003) (codified at 38 C.F.R. § 
4.71a, Diagnostic Codes 5235-5243 (2009)).  The current General 
Rating Formula for Diseases and Injuries of the Spine is 
discussed in detail below.

The Board will evaluate the Veteran's claims under both the old 
criteria in the VA Schedule for Rating Disabilities and the 
current regulations in order to ascertain which version would 
accord him the highest rating.  The effective date of any rating 
assigned under the revised scheduler criteria may not be earlier 
than the effective date of that change; the Board must apply only 
the earlier version of the regulation for the period prior to the 
effective date of change.  VAOPGCPREC 3-2000; 38 U.S.C.A. § 
5110(g) (West 2002) (where compensation is awarded pursuant to 
any Act or administrative issue, the effective date of such award 
or increase shall be fixed in accordance with the facts found but 
shall not be earlier than the effective date of the Act or 
administrative issue).

Under Diagnostic Code 5010, traumatic arthritis established by X-
ray findings is to be evaluated as degenerative arthritis.  38 
C.F.R. § 4.71a, Diagnostic Code 5010 (2002).  Degenerative 
arthritis established by X-ray findings will be evaluated on the 
basis of limitation of motion of the specific joint or joints 
involved.  When however, the limitation of motion of the specific 
joint or joints involved is noncompensable under the appropriate 
diagnostic code, a rating of 10 percent is for application for 
each major joint or group of minor joints affected by limitation 
of motion.  Limitation of motion must be confirmed by findings 
such as swelling, muscle spasm, or satisfactory evidence of 
painful motion.  In the absence of limitation of motion, a 10 
percent evaluation is warranted if there is X-ray evidence of 
involvement of 2 or more major joints or 2 or more minor joint 
groups and a 20 percent evaluation is authorized if there is X-
ray evidence of involvement of 2 or more major joints or 2 or 
more minor joint groups and there are occasional incapacitating 
exacerbations.  38 C.F.R. § 4.71a, Diagnostic Code 5003 (2002).

Under Diagnostic Code 5292, limitation of motion of the lumbar 
spine is evaluated as slight (10 percent), moderate (20 percent), 
or severe (40 percent).  38 C.F.R. § 4.71a, Diagnostic Code 5292 
(2002).  The terms "slight", "moderate," and "severe" are 
not defined in the rating schedule; rather than applying a 
mechanical formula, VA must evaluate all the evidence to the end 
that its decisions are "equitable and just".  38 C.F.R. § 4.6 
(2009).

Under the version of Diagnostic Code 5293 in effect prior to 
September 23, 2002, a 10 percent rating is assigned for mild 
intervertebral disc syndrome.  A 20 percent rating is warranted 
when the veteran suffers from moderate intervertebral disc 
syndrome with recurring attacks.  A 40 percent rating is assigned 
when the intervertebral disc syndrome is severe with recurring 
attacks and only intermittent relief.  To receive a 60 percent 
rating under Diagnostic Code 5293, intervertebral disc syndrome 
must be pronounced with persistent symptoms compatible with 
sciatic neuropathy including characteristic pain and demonstrable 
muscle spasm, absent ankle jerk, or other neurological findings 
appropriate to site of the diseased disc, as well as little 
intermittent relief.  38 C.F.R. § 4.71a, Diagnostic Code 5293 
(2002).

Under the revised version of Diagnostic Code 5293, effective 
September 23, 2002, intervertebral disc disease can be evaluated 
based either on the duration of incapacitating episodes or a 
combination of the chronic orthopedic and neurological 
manifestations.  A 10 percent rating is warranted for 
intervertebral disc syndrome with incapacitating episodes having 
a total duration of at least one week but less than two weeks 
during the past 12 months.  A 20 percent rating is warranted for 
intervertebral disc syndrome with incapacitating episodes having 
a total duration of at least two weeks but less than four weeks 
during the past 12 months.  A 40 percent rating is assigned for 
intervertebral disc syndrome with incapacitating episodes having 
a total duration of at least four weeks but less than six weeks 
during the past 12 months.  To receive a 60 percent rating under 
Diagnostic Code 5293, the Veteran must suffer from intervertebral 
disc syndrome with incapacitating episodes having a total 
duration of at least six weeks during the past 12 months.  

Under Note (1) of Diagnostic Code 5293, an incapacitating episode 
is a period of acute signs and symptoms due to intervertebral 
disc syndrome that requires bed rest prescribed by a physician 
and treatment by a physician.  "Chronic orthopedic and 
neurologic manifestations" means orthopedic and neurologic signs 
and symptoms resulting from intervertebral disc syndrome that are 
present constantly, or nearly so.

Under Note (2) of Diagnostic Code 5293, when evaluating on the 
basis of chronic manifestations, evaluate orthopedic disabilities 
using evaluation criteria for the most appropriate orthopedic 
diagnostic code or codes.  Evaluate neurologic disabilities 
separately using evaluation criteria for the most appropriate 
neurologic diagnostic code or codes.

Note (3) of Diagnostic Code 5293 states that if intervertebral 
disc syndrome is present in more than one spinal segment, 
provided that the effects in each spinal segment are clearly 
distinct, evaluate each segment on the basis of chronic 
orthopedic and neurologic manifestations or incapacitating 
episodes, whichever method results in a higher evaluation for 
that segment.

38 C.F.R. § 4.71a, Diagnostic Code 5293 (2002).

Under the revised rating criteria, effective September 26, 2003, 
degenerative arthritis of the spine (designated at Diagnostic 
Code 5242) is rated pursuant to the General Rating Formula for 
Diseases and Injuries of the Spine.

The General Rating Formula for Diseases and Injuries of the Spine 
provides for the assignment of a 10 percent rating when forward 
flexion of the thoracolumbar spine is greater than 60 degrees but 
not greater than 85 degrees; or, when the combined range of 
motion of the thoracolumbar spine is greater than 120 degrees but 
no greater than 235 degrees; or, when muscle spasm, guarding, or 
localized tenderness not resulting in abnormal gait or abnormal 
spinal contour; or, vertebral body fracture with loss of 50 
percent or more of the height.  A 20 percent rating is warranted 
when forward flexion of the thoracolumbar spine is greater than 
30 degrees but not greater than 60 degrees; or, when the combined 
range of motion of the thoracolumbar spine not greater than 120 
degrees; or, when muscle spasm or guarding is severe enough to 
result in an abnormal gait or abnormal spinal contour such as 
scoliosis, reversed lordosis, or abnormal kyphosis.  A rating of 
40 percent is assigned for forward flexion of the thoracolumbar 
spine 30 degrees or less, or favorable ankylosis of the entire 
thoracolumbar spine.  A 50 percent rating is awarded for 
unfavorable ankylosis of the entire thoracolumbar spine.  A 
rating of 100 percent is awarded for unfavorable ankylosis of the 
entire spine.  

Note:  (1) Evaluate any associated objective neurologic 
abnormalities, including, but not limited to, bowel or bladder 
impairment, separately, under an appropriate Diagnostic Code. 

Note:  (2) For VA compensation purposes, normal forward flexion 
of the thoracolumbar spine is zero to 90 degrees, extension is 
zero to 30 degrees, left and right lateral flexion are zero to 30 
degrees, and left and right lateral rotation are zero to 30 
degrees.  The combined range of motion refers to the sum of the 
range of forward flexion, extension, left and right lateral 
flexion, and left and right rotation.  The normal combined range 
of motion of the thoracolumbar spine is 240 degrees.  The normal 
ranges of motion for each component of spinal motion provided in 
this note are the maximum that can be used for calculation of the 
combined range of motion. (See also Plate V.)  

Note:  (3) In exceptional cases, an examiner may state that 
because of age, body habitus, neurologic disease, or other 
factors not the result of disease or injury of the spine, the 
range of motion of the spine in a particular individual should be 
considered normal for that individual, even though it does not 
conform to the normal range of motion stated in Note (2).  
Provided that the examiner supplies an explanation, the 
examiner's assessment that the range of motion is normal for that 
individual will be accepted. 

Note:  (4) Round each range of motion measurement to the nearest 
five degrees. 

Note:  (5) For VA compensation purposes, unfavorable ankylosis is 
a condition in which the entire cervical spine, the entire 
thoracolumbar spine, or the entire spine is fixed in flexion or 
extension, and the ankylosis results in one or more of the 
following:  difficulty walking because of a limited line of 
vision; restricted opening of the mouth and chewing; breathing 
limited to diaphragmatic respiration; gastrointestinal symptoms 
due to pressure of the costal margin on the abdomen; dyspnea or 
dysphagia; atlantoaxial or cervical subluxation or dislocation; 
or neurologic symptoms due to nerve root stretching.  Fixation of 
a spinal segment in neutral position (zero degrees) always 
represents favorable ankylosis. 

Note:  (6) Separately evaluate disability of the thoracolumbar 
and cervical spine segments, except when there is unfavorable 
ankylosis of both segments, which will be rated as a single 
disability.  Moreover, "chronic orthopedic and neurological 
manifestations" means orthopedic and neurologic signs and 
symptoms resulting from intervertebral disc syndrome that are 
present constantly, or nearly so.  

38 C.F.R. § 4.71a, Diagnostic Codes 5235-5243 (2009) (effective 
September 26, 2003).

Under the Formula for Rating Intervertebral Disc Syndrome Based 
on Incapacitating Episodes, intervertebral disc syndrome with 
incapacitating episodes having a total duration of at least one 
week but less than two weeks during the past 12 months warrants 
the assignment of a 10 percent rating.  A 20 percent rating is 
assigned with incapacitating episodes having a total duration of 
at least two weeks but less than four weeks during the past 12 
months.  Intervertebral disc syndrome with incapacitating 
episodes having a total duration of at least four weeks but less 
than six weeks during the past 12 months is assigned a 40 percent 
rating.  A 60 percent rating is warranted for incapacitating 
episodes having a total duration of at least six weeks during the 
past 12 months.  

Note (1): For purposes of evaluations under diagnostic code 5243 
an incapacitating episode is a period of acute signs and symptoms 
due to intervertebral disc syndrome that requires bed rest 
prescribed by a physician and treatment by a physician. 

Note (2): If intervertebral disc syndrome is present in more than 
one spinal segment provided that the effects in each spinal 
segment are clearly distinct evaluate each segment on the basis 
of incapacitating episodes or under the General Rating Formula 
for Diseases and Injuries of the Spine whichever method results 
in a higher evaluation for that segment. 

38 C.F.R. § 4.71a, Diagnostic Code 5243 (2009) (effective 
September 26, 2003). 

Disability of the musculoskeletal system is primarily the 
inability, due to damage or infection in the parts of the system, 
to perform the normal working movements of the body with normal 
excursion, strength, speed, coordination, and endurance.  It is 
essential that the examinations on which ratings are based 
adequately portray the anatomical damage, and the functional 
loss, with respect to all these elements.  The functional loss 
may be due to absence of part, or all, of the necessary bones, 
joints and muscles, or associated structures, or to deformity, 
adhesions, defective enervation, or other pathology, or it may be 
due to pain, supported by adequate pathology and evidenced by 
visible behavior of the claimant undertaking the motion.  
Weakness is as important as limitation of motion, and a part that 
becomes painful on use must be regarded as seriously disabled.  
38 C.F.R. §§ 4.10, 4.40, 4.45 (2009).

The United States Court of Appeals for Veterans Claims (the 
Court) has held that the RO must analyze the evidence of pain, 
weakened movement, excess fatigability, or incoordination and 
determine the level of associated functional loss in light of 38 
C.F.R. § 4.40, which requires the VA to regard as "seriously 
disabled" any part of the musculoskeletal system that becomes 
painful on use.  DeLuca v. Brown, 8 Vet. App. 202 (1995).

The provisions of 38 C.F.R. § 4.14 (avoidance of pyramiding) do 
not forbid consideration of a higher rating based on greater 
limitation of motion due to pain on use, including during flare-
ups.  The Board notes that the guidance provided by the Court in 
DeLuca must be followed in adjudicating claims where a rating 
under the diagnostic codes governing limitation of motion should 
be considered.

The intent of the rating schedule is to recognize painful motion 
with joint or periarticular pathology as productive of 
disability.  Actually painful, unstable, or malaligned joints, 
due to healed injury, are as entitled to at least the minimum 
compensable rating for the joint.  The joints should be tested 
for pain on both active and passive motion, in weight-bearing and 
nonweight-bearing and, if possible, with the range of the 
opposite undamaged joint.  38 C.F.R. § 4.59 (2009).

Factual Background

In a June 1994 statement, T. P., D.C., a private chiropractor, 
noted that the Veteran was under his care since May 1993 for 
chronic sacroiliac strain and associated facet syndrome that 
caused him considerable discomfort.  Considering the chronic 
nature of his pain, the chiropractor opined that the Veteran 
incurred trauma to that area consistent with the in-service 
injury he described in 1962. 

During a September 1995 RO hearing for issues not currently on 
appeal, the Veteran indicated that he wanted to reopen his claim 
of entitlement to service connection for a back condition.  He 
reported that he would provide documentation of an osteophyte as 
well as a relationship between chronic low back disabilities and 
an in-service injury. 

In an October 1995 statement, T. P., D.C. stated that records 
showed an injury with continuation of treatment which was 
consistent with his examination findings. 

In August 1997, the Veteran submitted a chronology of events and 
treatment related to his back condition.  He described an in-
service diving injury and subsequent treatment for a back injury 
in 1962.  He further reported receiving treatment for low back 
pain since 1962, an osteophyte since 1976, and chronic sacroiliac 
strain with associated facet syndrome since 1994. 

In an October 1997 statement, T. P., D.C. opined that it was 
likely as not that the documented 1962 injury was the direct 
cause of the Veteran's current low back condition.  He indicated 
that he had been treating the Veteran since May 1994 for chronic 
sacroiliac joint dysfunction and lumbar facet imbrications.  His 
condition was noted to be a residual form of a trauma consistent 
with the injury he experienced in a fall from a diving board onto 
a cement floor in during service in May 1962.  After review of 
the reports from 1962 and subsequent treatment records, the 
chiropractor noted that the contusions to the back and spasms of 
the L3 to L5 area would be anatomically consistent with the area 
that he has been treating.  He further opined that treatment 
prescribed for the contusions and paravertebral muscular spasm, 
liniment and heat, would increase the severity of the contusions 
with increased possibility of intramuscular bleeding and further 
inflammation, scarring, and joint dysfunction.  He concluded that 
the in-service treatment probably increased the likelihood of 
chronicity of the Veteran's back condition.   

Private treatment records dated from 1993 to 1999 detailed 
complaints of low back pain.  He complained of right leg sciatica 
in December 1994, left thigh burning sensation in June 1995, left 
leg numbness in July 1996, and left lateral foot tingling in June 
1998.  In February 1999, the Veteran verified that he had 
rheumatoid arthritis.  A November 1999 treatment note detailed 
findings of elevated right ilium, depressed right shoulder, and 
right leg length insufficiency when lying prone.  It was noted 
that he experienced pain in the lower right low back on right 
lateral flexion as well as tenderness on palpation from T4 to T10 
and from L5 to L3 on the right.  The chiropractor indicated that 
he was able to reduce right leg length insufficiency with 
tenderness in the right sacroiliac and L5 on the right.  

In a May 1998 private evaluation report, the Veteran complained 
of low back pain and stiffness.  In recent years, he indicated 
that here has been reduction in radicular pain into the right 
thigh.  During the evaluation, he was noted to perceive daily low 
back pain with stiffness but no advancing pain or numbness or 
weakness in the lower extremities.  Objective findings were 
listed as no gross motor or sensory deficits in the lower 
extremities, significant tightness in hamstring and gluteal 
musculature with forward flexion at the waist noting fingertips 
at knee level without flexing knees, and general low back 
discomfort with maneuvers and standing on heels.  The examiner 
assessed chronic low back pain. 

VA treatment records dated in 1999 showed assessments of lumbago, 
osteoarthritis of the lumbar spine, and rheumatoid arthritis.  
Neurological findings were listed as sensorium intact, no focal 
deficits, and 2+ deep tendon reflexes in a May 1999 VA treatment 
note.  An August 1999 VA X-ray report of the lumbosacral spine 
revealed mild narrowing of the L5-S1 interspace and narrowing and 
sclerosis involving of the apophyseal joints at L4-5 and L5-S1 
bilaterally.  The report listed an impression of discogenic 
disease at L5-S1 and degenerative arthritis of the apophyseal 
joints L4-5 and L5-S1 bilaterally.  

In an October 1999 VA medical opinion, a VA physician noted that 
the only objective diagnoses ever made since 1971 had been 
degenerative disc disease at L4-5 and L5-S1 as well as minimal 
degenerative arthritis in the lower back area.  Current 
complaints were found to be due to degenerative disc disease and 
degenerative arthritis which were noted to be part of a normal 
aging process.   

A January 2000 VA X-ray report of the lumbosacral spine showed 
mild degenerative changes and very little variation from the 
earlier August 1999 study.  VA treatment notes dated in January 
2000 detailed continued complaints of lumbosacral back pain but 
no bowel or bladder changes or radiation of pain. Treatment 
records dated in February 2000 listed assessments of lumbar spine 
osteoarthritis and chronic pain status post injury.  Physical 
examination findings were listed as normal gait, able to toe and 
heel walk, 2+ deep tendon reflexes, back range of motion produced 
no radiating pain, no tenderness, and no trigger point.

In a February 2000 VA physical medicine and rehabilitation 
consult, the Veteran complained of impaired mobility secondary to 
back pain.  The examiner listed a diagnosis of lumbago.  
Functional status findings were listed as limited trunk rotation 
due to pain (0-35 in both directions), full strength, apparent 
lumbar lordosis, left hip elevation, anterior pelvic tilt, 
guarded side bending, and negative compression test.  In a 
November 2000 VA neurology consult, the examiner listed abnormal 
sensory findings, including decreased vibration of toes.  

A May 2002 VA MRI report listed an impression of diffuse 
degenerative disc disease with facet hypertrophy and small-to-
large broad disc bulges resulting in multilevel spinal stenosis.  
VA treatment notes dated in August 2002 detailed complaints of 
low back pain with occasional numbness, tingling, and shooting 
pain in the legs as well as erectile difficulties.  In November 
2002, the Veteran reported a history of pain radiating down to 
right lower extremity intermittently for the past several years. 

In an August 2002 statement, T. P., D.C. opined that degenerative 
disc disease and degenerative osteoarthritis were arguably not 
part of the normal aging process.  He asserted that the Veteran's 
low back experienced a trauma that initiated the degenerative 
process. 

In statements dated in April 2004, A. A., M. D., a private 
physician, indicated that records demonstrated that the Veteran 
has consistently received treatment for low back pain since 
service.  She indicated that the Veteran has suffered from the 
typical waxing and waning pain associated with low back 
degenerative disease and that subsequent MRI's have shown 
degenerative disc disease, degenerative osteoarthritis, and 
spinal stenosis.  Upon review of the records, she opined that it 
was more likely than not that the Veteran's injury in service was 
the cause of his persistent low back pain and advanced 
degenerative arthritis of the lumbosacral spine. 

In an August 2004 notice of disagreement, the Veteran indicated 
that his condition was significantly more disabling than the 
rating assigned. 

VA treatment notes dated in August 2004 showed complaints of low 
back pain.  An October 2004 treatment record showed findings of 
neuropathy of the feet as well as osteoarthritis and spinal 
stenosis of the lumbar spine.  A past medical history of erectile 
dysfunction, peripheral neuropathy, diabetes mellitus, and lumbar 
spinal stenosis is listed in a December 2004 treatment note.  In 
a March 2005 VA physical medicine and rehabilitation consult, 
physical examination findings were listed as no focal weakness, 
fairly good static strength in lower extremities, slight 
hyperlordosis, and limited range of motion of the lumbar spine.  
The Veteran complained of pain in the right paralumbars that 
radiated down his right lower extremity to his toes in April 
2005.

In a May 2005 VA spine examination report, the Veteran complained 
of daily urinary incontinence, frequency, and urgency as well as 
constant erectile dysfunction, leg or foot weakness, numbness, 
and paresthesias.  He reported back symptoms of flare-ups that 
were severe, daily, and for a two hour duration.  During flare-
ups, the Veteran indicated that he must sit or lie down and rest 
his back to try to find a comfortable position until his symptoms 
resolve.  Aggravating factors were listed as overexertion, 
bending, or twisting while alleviating factors were listed as 
medication and rest.  He further complained of severe fatigue, 
decreased motion, low back stiffness, weakness of the low back 
and lower extremities, spasm, and constant aching and radiating 
pain.  It was noted that he used a walker and was unable to walk 
more than a few yards.  

Physical examination findings were listed as stooped posture, 
normal head position, poor propulsion gait, moderate kyphosis, 
moderate lumbar flattening, mild lumbar lordosis, no 
thoracolumbar spine anklyosis, no unfavorable ankylosis, and mild 
atrophy of the thoracic sacrospinalis.  The examiner noted 
objective evidence of moderate spasm, mild atrophy, moderate 
guarding, moderate pain with motion, moderate tenderness, and 
moderate weakness of the lumbar sacrospinalis.  Neurological 
examination findings were listed as full motor function with 
normal muscle tone, impaired lower extremity sensation with 
generalized loss of sensation, normal knee jerk, and absent ankle 
jerk.  

Active and passive range of motion findings of the lumbar spine 
were listed as: forward flexion to 40 degrees; extension to 0 
degrees; right lateral flexion to 10 degrees; left lateral 
flexion to 5 degrees; and left and right rotation to 10 degrees.  
Pain was noted to begin at 0 degrees for all ranges of motion.  
The examiner, a VA physician, indicated that there was no 
additional loss of range of motion due to pain, fatigue, 
weakness, and lack of endurance.  He diagnosed degenerative joint 
disease, degenerative disc disease, and multilevel disc bulges 
resulting in spinal stenosis.  

Additional VA treatment records dated in 2005 and 2006 detailed 
complaints of chronic low back pain with radiation into both 
lower extremities, paresthesias of bilateral feet, and 
intermittent weakness in each leg.  Treatment notes showed 
continued findings of spinal stenosis and osteoarthritis.  An 
April 2006 VA pain clinic consult listed physical examination 
findings of lordotic curvature, tenderness along L-S 
paravertebral musculature, decreased lumbosacral spine range of 
motion, negative straight leg raising, decreased Achilles muscle 
stretch reflexes, 4/5 motor strength in both lower extremities, 
and decreased sensation distally in stocking-glove pattern.  In 
November 2006, the Veteran complained of pain in the low back, 
right leg sciatica, and painful tingling in the feet.  

In a December 2007 VA Form 21-2680 (Examination for Housebound 
Status or Permanent Need for Regular Aid and Attendance), a VA 
physician noted that the Veteran has spinal stenosis of the 
lumbar spine as well as degenerative joint disease which cause 
him neck and back pain as well as limited range of motion.  It 
was further indicated that the Veteran experienced chronic pain 
and frequent loss of bladder control, used a rolling walker and 
cane, and required assistance with activities of daily living. 

VA treatment notes dated from 2007 to 2009 showed improvement in 
back pain with acupuncture and listed continued findings of 
lumbar stenosis, erectile dysfunction, diabetes mellitus with 
neuropathy, and ambulation with rollator to household level 
distances.   

In a March 2009 VA spine examination report, the Veteran 
complained of daily urinary frequency and urgency as well as 
urinary incontinence that required wearing absorbent material 
that must be changed less than 2 time per day.  He also 
complained of erectile dysfunction, leg or foot weakness, 
numbness, unsteadiness, constipation, and paresthesias.  He 
reported a history of fatigue, decreased motion, stiffness, 
weakness, spasm, and constant, moderate, aching and radiating 
pain to lower extremities.  

Physical examination findings were listed as normal posture, 
normal head position, gait abnormality with weakness in lower 
extremities and antalgic limp, lumbar flattening, no 
thoracolumbar spine anklyosis, and pain with motion of the 
thoracic sacrospinalis.  Neurological examination findings were 
listed as mildly decreased motor function with normal muscle 
tone, abnormal lower extremity sensation of the L5-S1 nerve 
bilaterally, hyperactive knee jerk, and normal ankle jerk.  

Active range of motion findings of the lumbar spine were listed 
as: forward flexion to 22 degrees; extension to 0 degrees; right 
lateral flexion to 20 degrees; left lateral flexion to 20 
degrees; and left and right rotation to 35 degrees.  The examiner 
detailed objective evidence of pain following repetitive motion 
but no additional limitation of motion.  The examiner, a VA 
physician, indicated that there was no additional loss of range 
of motion due to pain, fatigue, weakness, and lack of endurance.  
A March 2009 X-ray report listed an impression of advanced 
degenerative changes with S-shaped scoliosis, degenerative 
changes that have significantly progressed, and disc space 
narrowing at all levels.  The examiner diagnosed lumbar 
spondylosis and noted severe effects on usual daily activities.  

In an August 2009 addendum opinion, the examiner opined that 
lumbar spondylosis and other present conditions (current 
neurological, bowel, and bladder complications) were related to 
the in-service diving accident causing lumbar arthritis. 

Analysis

I.  From September 20, 1995

After a review of the evidence, the Board finds that the evidence 
does not support the assignment of an initial rating in excess of 
10 percent for the Veteran's degenerative arthritis of the lumbar 
spine with low back pain under Diagnostic Codes 5010-5292 during 
this time period.  38 C.F.R. §§ 4.7, 4.71a, Diagnostic Codes 
5010, 5292 (2002).

Evidence of record during this time period showed that the 
Veteran suffered from chronic back pain and chronic sacroiliac 
syndrome with associated facet syndrome but did not reflect that 
the Veteran's symptoms equated to moderate limitation of motion.  
In addition, a rating of more than 10 percent is not warranted 
under the criteria set out in Diagnostic Code 5010, as there is 
no x-ray evidence of the involvement of two or more major or 
minor joints.

The Board has reviewed the rating criteria in effect during this 
time period, and finds that there is no a basis upon which to 
award the Veteran a rating in excess of 10 percent under 
Diagnostic Codes 5010-5292.  Other Diagnostic Codes for the 
lumbar spine, which might provide a higher disability rating, are 
also not applicable.  It is not shown that the Veteran's service-
connected lumbar spine disability includes ankylosis of the 
lumbar spine, moderate intervertebral disc syndrome with 
recurrent attacks, lumbosacral strain with muscle strain on 
extreme forward bending with unilateral loss of lateral spine 
motion in a standing position, or fracture of the spinal 
vertebra.  38 C.F.R. § 4.71a, Diagnostic Codes 5285 through 5295 
(2002).

II.  From October 11, 1997 

After a review of the evidence, the Board finds that the evidence 
does not support the assignment of a rating in excess of 20 
percent for the Veteran's degenerative arthritis of the lumbar 
spine with low back pain under Diagnostic Codes 5010-5292 during 
this time period.  38 C.F.R. §§ 4.7, 4.71a, Diagnostic Codes 
5010, 5292 (2002).

Evidence of record during this time period showed complaints of 
low back pain with tenderness on palpation and stiffness and 
noted findings of lumbago, osteoarthritis of the lumbar spine, 
degenerative disc disease, chronic sacroiliac joint dysfunction, 
and lumbar fact imbrications.  However, it does not reflect that 
the Veteran's symptoms equated to severe limitation of motion of 
the lumbar spine.  In addition, a rating of more than 20 percent 
is not warranted under the criteria set out in Diagnostic Code 
5010, as 20 percent is maximum scheduler evaluation assignable 
under that code.  38 C.F.R. §§ 4.7, 4.71a, Diagnostic Codes 5010, 
5292 (2002).  

The Board has reviewed the rating criteria in effect during this 
time period, and finds that there is no a basis upon which to 
award the Veteran a rating in excess of 20 percent under 
Diagnostic Codes 5010-5292.  Other Diagnostic Codes for the 
lumbar spine, which might provide a higher disability rating, are 
also not applicable.  During this time period the Veteran 
complained of burning, tingling, numbness, in the lower 
extremities.  However, evidence of record repeated revealed no 
gross motor or sensory deficits, bowel or bladder changes, or 
radiation of pain.  Thus, it is not shown that the Veteran's 
service-connected lumbar spine disability includes ankylosis of 
the lumbar spine, severe intervertebral disc syndrome with 
recurrent attacks and with intermittent relief, fracture of the 
spinal vertebra, or severe lumbosacral strain (with listing of 
whole spine to opposite side, positive Goldthwaite's sign, marked 
limitation of forward bending in standing position, loss of 
lateral motion with osteo-arthritic changes, or narrowing or 
irregularity of joint space, or some of the above with abnormal 
mobility on forced motion).  38 C.F.R. § 4.71a, Diagnostic Codes 
5285 through 5295 (2002).
 
III.  From February 16, 2000 

After a review of the evidence, the Board finds that the evidence 
does not support the assignment of a rating in excess of 40 
percent for the Veteran's degenerative arthritis of the lumbar 
spine with low back pain during this time period.

The Veteran's lumbar spine disability is currently evaluated as 
40 percent disabling, and that is already the maximum scheduler 
evaluation assignable under Diagnostic Code 5292 for limitation 
of motion.  38 C.F.R. § 4.71a, Diagnostic Code 5292 (2002).

Evidence of record, including VA and private treatment records as 
well as multiple VA examination reports, showed that the Veteran 
suffered from chronic low back pain, diffuse degenerative disc 
disease, degenerative arthritis, spinal stenosis, and lumbar 
spondylosis.  However, findings during this time period do not 
show that his symptoms equate to pronounced intervertebral disc 
syndrome with persistent symptoms compatible with sciatic 
neuropathy including characteristic pain and demonstrable muscle 
spasm, absent ankle jerk, or other neurological findings 
appropriate to site of the diseased disc and little intermittent 
relief.  

The Board acknowledges that the Veteran has complained of 
radiating pain, tingling, and numbness in his lower extremities 
as well as parathesias of the feet and exhibited decreased lower 
extremity sensation, moderate muscle spasm, and an isolated 
finding of absent ankle jerks.  Evidence of record also showed 
that he received a diagnosis of neuropathy of the feet as well as 
diabetes mellitus with neuropathy.  However, it also revealed 
normal motor function with normal muscle tone, negative straight 
leg raising, improvement in back pain with acupuncture, and 
normal ankle jerks.  In addition, even if a 60 percent rating 
were to be assigned under the old rating criteria during this 
time period, the ratings already assigned to the Veteran under 
the revised version of the rating criteria discussed below 
actually afford him a higher disability rating when combined 
pursuant to 38 C.F.R. § 4.25 (2009).  Accordingly, the Board 
finds that the Veteran's lumbar spine disability residuals do not 
warrant a rating in excess of 40 percent under Diagnostic Code 
5293.  38 C.F.R. § 4.7 (2009).

The Board has reviewed the rating criteria in effect prior to 
September 23, 2002, and finds that there is no basis upon which 
to award the Veteran a rating in excess of 40 percent.  Other 
Diagnostic Codes for the lumbar spine, which might provide for a 
higher disability rating, are not applicable.  It is not 
contended nor shown that the Veteran's service-connected lumbar 
spine disability includes symptoms of ankylosis or fracture of 
the spinal vertebra.  38 C.F.R. § 4.71a, Diagnostic Codes 5285, 
5286 (2002).

As noted above, under the revised rating criteria effective 
September 23, 2002, intervertebral disc disease can be evaluated 
based either on the duration of incapacitating episodes or a 
combination of the chronic orthopedic and neurological 
manifestations.  In this case, none of the evidence of record 
reflects that the Veteran has had an incapacitating episode due 
to his lumbar spine disability that required bed rest prescribed 
by a physician and treatment by a physician.  38 C.F.R. § 4.71a, 
Diagnostic Code 5293 (2003).  Consequently, rating upon the basis 
of incapacitating episodes is not appropriate.

In terms of orthopedic manifestations, limitation of motion of 
the lumbar spine is rated under Diagnostic Code 5292.  The 
Veteran's lumbar range of motion results discussed in the May 
2005 and March 2009 VA examination reports are clearly indicative 
of severe limitation of motion of the lumbar spine.  Under 
Diagnostic Code 5292, this warrants the already assigned 40 
percent disability evaluation.  Evidence of record during this 
time period showed subjective complaints of erectile dysfunction, 
radiating pain, paresthesias of the lower extremities, and 
urinary incontinence as well as findings of neuropathy and 
abnormal lower extremity sensation.  However, as discussed in 
detail below, the Board notes that objective compensable 
neurologic, genitourinary, and bladder manifestations associated 
with the Veteran's lumbar spine disability during this time 
period have already been assigned separate ratings. 

The aforementioned evidence also does not reflect any findings 
that would warrant a rating excess of 40 percent solely under the 
criteria of the General Rating Formula, effective September 26, 
2003.  None of the competent medical evidence of record shows 
that the Veteran suffers from any ankylosis of the thoracolumbar 
spine or entire spine.

Further, the Board finds that a higher rating is not warranted 
under the Formula for Rating Intervertebral Disc Syndrome Based 
on Incapacitating Episodes.  Evidence of record simply does not 
show that the Veteran suffers from intervertebral disc syndrome 
with incapacitating episodes having a total duration of at least 
six weeks during the past 12 months to warrant the assignment of 
a 60 percent rating.  The Board notes that the Veteran or his 
treatment providers discussed any periods of incapacitation in 
the last 12 months in the evidence of record.  VA examination 
reports and VA as well as private treatment records during the 
time period from February 16, 2000, to the present simply do not 
reflect any findings or comments that would suggest that the 
Veteran's service-connected lumbar spine disability necessitated 
bed rest and treatment prescribed by a physician for a duration 
of six weeks during any 12-month period.

The General Rating Formula also directs that neurological 
manifestations should be rated separately from orthopedic 
manifestations.  The Veteran's neuropathy of the lower 
extremities has already been separately evaluated as 20 percent 
disabling in each extremity under Diagnostic Code 8520, effective 
March 17, 2009.  The RO has also assigned separate evaluations 
for urinary incontinence (20 percent under Diagnostic Code 7542), 
and erectile dysfunction (0 percent under Diagnostic Code 7522) 
as secondary to the service-connected lumbar spine disability, 
effective March 17, 2009.  These assigned ratings and effective 
dates are not issues currently on appeal before the Board.

IV.  Additional Considerations

The Board finds that there is no basis for the assignment of any 
higher rating based on consideration of any of the factors 
addressed in 38 C.F.R. §§ 4.40, 4.45 and DeLuca, 8 Vet. App. at 
204-7.  Evidence reflects that the currently assigned 10, 20, and 
40 percent ratings properly compensate him for the extent of 
functional loss resulting from symptoms like painful motion and 
weakness during the time periods in question.  In this regard, 
the Board notes that the May 2005 and March 2009 VA examination 
findings detailed objective evidence of pain following repetitive 
motion but no limitation of motion and further noted that there 
was no additional loss of range of motion due to pain, fatigue, 
weakness, and lack of endurance.  Evidence of record does not 
reflect any findings of functional loss greater than that 
contemplated by the currently assigned 10, 20, and 40 percent 
ratings.  

In rendering a decision on this appeal, the Board must analyze 
the credibility and probative value of the evidence, account for 
the evidence which it finds to be persuasive or unpersuasive, and 
provide the reasons for its rejection of any material evidence 
favorable to the claimant.  Gabrielson v. Brown, 7 Vet. App. 36, 
39-40 (1994); Gilbert v. Derwinski, 1 Vet. App. 49, 57 (1990). 

Competency of evidence differs from weight and credibility.  The 
former is a legal concept determining whether testimony may be 
heard and considered by the trier of fact, while the latter is a 
factual determination going to the probative value of the 
evidence to be made after the evidence has been admitted.  Rucker 
v. Brown, 10 Vet. App. 67, 74 (1997); Layno v. Brown, 6 Vet. App. 
465, 469 (1994); see also Cartright v. Derwinski, 2 Vet. App. 24, 
25 (1991) ("although interest may affect the credibility of 
testimony, it does not affect competency to testify").

In this case, the Veteran is competent to report his increased 
lumbar spine symptoms because this requires only personal 
knowledge as it comes to him through his senses.  Layno, 6 Vet. 
App. at 470.  However, the clinical evidence of record does not 
indicate that the assignment of any additional increased 
evaluation is warranted.  As the Veteran's statements are 
inconsistent with the evidence of record, the Board does not find 
the Veteran's assertions of increased lumbar spine symptoms to be 
credible in this respect.  

For all the foregoing reasons, the Veteran's claims for 
entitlement to an initial rating in excess of 10 percent for 
degenerative arthritis of the lumbar spine with low back pain 
from September 20, 1995, for entitlement to a rating in excess of 
20 percent from October 11, 1997, and for entitlement to a rating 
in excess of 40 percent from February 16, 2000, must be denied.  
The Board has considered additional staged ratings, under 
Fenderson v. West, 12 Vet. App. 119 (1999) and Hart v. Mansfield, 
21 Vet. App. 505 (2007), but concludes that they are not 
warranted.  Since the preponderance of the evidence is against 
these claims, the benefit of the doubt doctrine is not for 
application.  Gilbert v. Derwinski, 1 Vet. App. 49 (1990).

Finally, the Board will consider whether referral for an 
extraschedular evaluation is warranted.  The question of an 
extraschedular rating is a component of a claim for an increased 
rating.  Bagwell v. Brown, 9 Vet. App. 337, 339 (1996).  Although 
the Board may not assign an extraschedular rating in the first 
instance, it must specifically adjudicate whether to refer a case 
for extraschedular evaluation when the issue either is raised by 
the claimant or is reasonably raised by the evidence of record.  
Barringer v. Peake, 22 Vet. App. 242 (2008).

Under the provisions of 38 C.F.R. § 3.321(b)(1) (2009), the Under 
Secretary for Benefits or the Director, Compensation and Pension 
Service, is authorized to approve an extraschedular evaluation if 
the case "presents such an exceptional or unusual disability 
picture with such related factors as marked interference with 
employment or frequent periods of hospitalization as to render 
impractical the application of the regular schedular standards." 
 Id.  Therefore, there must be a comparison between the level of 
severity and symptomatology of the claimant's service-connected 
disability with the established criteria found in the rating 
schedule for that disability.  Thun v. Peake, 22 Vet. App. 111 
(2008).

In this case, the rating criteria reasonably describe his 
disability level and symptomatology, and provide for higher 
ratings for additional or more severe symptoms than currently 
shown by the evidence.  Thus, his disability picture is 
contemplated by the rating schedule, and the assigned schedular 
evaluations are, therefore, adequate.  

Moreover, the Board finds there is no evidence of any unusual or 
exceptional circumstances, such as marked interference with 
employment or frequent periods of hospitalization related to his 
service-connected lumbar spine disability that would take the 
Veteran's case outside the norm so as to warrant the assignment 
of any extraschedular rating.  There is simply no objective 
evidence showing that the service-connected arthritis of the 
lumbar spine with low back pain has alone resulted in marked 
interference with employment (i.e., beyond that contemplated in 
the currently assigned 10 percent, 20 percent, and 40 percent 
ratings).  Consequently, referral to the Under Secretary for 
Benefits or the Director, Compensation and Pension Service, under 
38 C.F.R. § 3.321 is not warranted. 


ORDER

Entitlement to an initial evaluation in excess of 10 percent for 
degenerative arthritis of the lumbar spine with low back pain for 
the time from September 20, 1995, is denied.

Entitlement to an evaluation in excess of 20 percent for 
degenerative arthritis of the lumbar spine with low back pain for 
the time period from October 11, 1997, is denied. 

Entitlement to an evaluation in excess of 40 percent for 
degenerative arthritis of the lumbar spine with low back pain for 
the time period from February 16, 2000, is denied. 



____________________________________________
MICHAEL MARTIN
Acting Veterans Law Judge, Board of Veterans' Appeals




 Department of Veterans Affairs


